MacLean, J. (dissenting).
It would seem that the defendant, maintaining a branch office of its business in this city, equipping its agents here with blank forms for just such an application as was made by the plaintiff, who, at the time, paid ten weeks’ premiums in advance, continued payments of premiums during the life of the assured and incurred additional expense in his interment, should have paid or be constrained to pay the proceeds of the policy to the plaintiff as the person equitably entitled thereto.
Judgment affirmed, with costs.